Citation Nr: 1642150	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1988 to May 1992 and in the United States Coast Guard from May 1996 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

In July 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This matter was previously before the Board in September 2013 and April 2016, when it was remanded for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Pursuant to the September 2013 remand, an addendum VA medical opinion was obtained in July 2014.  The examiner opined that the Veteran's psychiatric disability clearly and unmistakably existed prior to the first period of service and/or second period of service because of the Veteran's reports of inpatient psychiatric treatment at age 13.  

However, the Board finds that the presumption of soundness at entry has not been rebutted in this case.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Specifically, January 1988 and March 1992 enlistment examination reports show a normal psychiatric evaluation, with no mental disorders diagnosed.  Additionally, at the July 2016 Board hearing, the Veteran testified that he did not have any psychiatric diagnosis prior to service and had his first panic attack shortly after service in October 1992.  Hearing transcript, p.13.  Based on this evidence, the onerous standard to rebut the presumption of soundness has not been met, and with respect to any acquired psychiatric disorder, he is presumed sound upon entry into both periods of service, and the July 2014 VA opinion is inadequate.  Accordingly, another examination is required.  Updated VA and private treatment records should also be secured.

Additionally, at the Board hearing, the Veteran reported that he was involved in an in-service motor vehicle accident and received treatment at Mercy Hospital or Balboa Hospital.  Hearing transcript, p.11.  The March 1996 enlistment examination report for his second period of service notes that he was treated at Mercy Hospital in San Diego, California subsequent to a motor vehicle accident in May 1991.  However, inpatient treatment records following the motor vehicle accident have not been associated with the claims file, and inpatient records are stored separately from service treatment records.  See VA Adjudication Procedure Manual, M21-1 Part III, Subpart iii, 2.A.1.e.  These records should be secured on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain separately stored records of the Veteran's treatment at Mercy Hospital in May 1991.

If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain them.

2.  Obtain all outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain all outstanding private medical records.

4.  Then schedule the Veteran for a VA examination by an examiner other than the July 2014 VA examiner to determine the nature and etiology of any acquired psychiatric disorder, including PTSD and depression.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Identify all current psychiatric disorders.  If PTSD is diagnosed, identify the stressor(s) upon which such diagnosis is based.  Please note that if the Veteran does not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since his May 2008 claim meet the criteria for a "current" diagnosis.  

(b) For each psychiatric disorder (other than a personality disorder) identified, please opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service, to include participation in a coping skills group in February 1992 and treatment for panic attacks (dating to November 1992) and R/O panic disorder with mild depressive and agoraphobic symptoms in July 1996.  Please explain why or why not.  In addressing whether any identified psychiatric disorder arose during or is related to service, the examiner should specifically discuss whether the Veteran's claimed PTSD is related to fear of a hostile military or terrorist activity and his lay statements regarding the incurrence of a psychiatric disorder in service.

In answering the above questions, please note that the Board has conceded that the Veteran did not have a psychiatric disorder that pre-existed either period of service.  Accordingly, any supporting rationale should not discuss a pre-existing psychiatric disability.
A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

